Exhibit 10.1

OMNIBUS AMENDMENT OF LOAN DOCUMENTS

THIS OMNIBUS AMENDMENT OF LOAN DOCUMENTS (this “Amendment”), dated as of July
     , 2007 (this “Agreement”), between PH FEE OWNER LLC, a Delaware limited
liability company (“Fee Owner”) and OPBIZ, L.L.C., a Nevada limited liability
company (“OPBIZ”) and together with Fee Owner individually and/or collectively,
as the context may require, “Borrower”), each having its principal place of
business at 3667 Las Vegas Boulevard South, Las Vegas, Nevada 89109, PLANET
HOLLYWOOD INTERNATIONAL, INC., a Delaware corporation PLANET HOLLYWOOD (REGION
IV), INC., a Minnesota corporation PLANET HOLLYWOOD MEMORABILIA, INC., a Florida
corporation (each, a “PH Entity”), TROPHY HUNTER INVESTMENTS, LTD., a Florida
limited partnership, BAY HARBOUR 90-1, LTD., a Florida limited partnership, BAY
HARBOUR MASTER, LTD., a Cayman Islands exempted company, DOUGLAS TEITELBAUM, an
individual and ROBERT EARL, an individual (each, a “Guarantor”) and COLUMN
FINANCIAL, INC., a Delaware corporation, having an address at 11 Madison Avenue,
New York, New York 10010 (“Lender”).

WITNESSETH:

WHEREAS, pursuant to those certain loan documents listed on Schedule-1 hereto
(collectively, the “Loan Documents”), between Borrower and Lender, Lender made a
loan to Borrower in a principal amount of up to $820,000,000.

WHEREAS, Borrower and Lender have agreed to amend certain terms and provisions
of the Loan Documents as hereinafter set forth.

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower agree that the Loan Documents are amended and
modified as hereinafter set forth:


1.     MODIFICATIONS TO LOAN AGREEMENT.


A.            THE FOLLOWING DEFINITIONS SHALL BE ADDED TO SECTION 1.1 OF THE
LOAN AGREEMENT (AS DEFINED ON SCHEDULE-1):


(I) “FUTURE FUNDING TRANCHE A” SHALL MEAN AN AMOUNT EQUAL TO $60,330,000.


(II) “FUTURE FUNDING TRANCHE B” SHALL MEAN AN AMOUNT EQUAL TO $40,000,000.


(III) “REMIC TRUST” SHALL MEAN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT”
WITHIN THE MEANING OF SECTION 860D OF THE CODE THAT HOLDS THE NOTE.

B.            The definition of “Future Funding Allocation” in the Loan
Agreement shall be deleted and replaced by the following:


--------------------------------------------------------------------------------



“FUTURE FUNDING ALLOCATION” SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF FUTURE
FUNDING TRANCHE A AND FUTURE FUNDING TRANCHE B, BEING THE MAXIMUM AGGREGATE
AMOUNT OF FUTURE FUNDING ADVANCES TO BE MADE HEREUNDER WITH RESPECT TO ANY
PROJECT OR FOR ANY OTHER PURPOSE PERMITTED HEREUNDER, SUBJECT TO REDUCTION
PURSUANT TO SECTION 2.1.5.

C.            The definition of “Excess Cash Flow Sweep Period” in the Loan
Agreement shall be deleted and replaced with the following:


“ “EXCESS CASH FLOW SWEEP PERIOD” SHALL MEAN (I) THE PERIOD COMMENCING ON THE
DATE HEREOF AND ENDING ON THE DATE THAT THE PROPERTY SHALL HAVE ACHIEVED A DEBT
SERVICE COVERAGE RATIO (ASSUMING FOR THIS PURPOSE THAT THE FULL LOAN AMOUNT HAS
BEEN ADVANCED HEREUNDER, AFTER GIVING EFFECT TO (X) ANY REDUCTION THEREOF
PURSUANT TO SECTION 2.1.5(C) AND (Y) ANY PERMITTED PREPAYMENTS OF PRINCIPAL MADE
BY BORROWER) OF AT LEAST 1.05:1.00 FOR A CALENDAR QUARTER AND (II) ANY PERIOD
PRIOR TO EXPIRATION OF THE FIRST LOAN YEAR DURING WHICH ANY PORTION OF FUTURE
FUNDING TRANCHE B THAT BORROWER IS ENTITLED TO REQUEST HAS NOT YET BEEN ADVANCED
TO BORROWER AND (III) ANY PERIOD DURING WHICH ANY AMOUNT OF FUTURE FUNDING
TRANCHE B THAT HAS BEEN ADVANCED TO BORROWER HAS NOT BEEN REPAID TO LENDER.”

D.            The definition of “Renovation Project Substantial Completion
Deadline” shall be deleted and replaced by the following:


“ “RENOVATION PROJECT SUBSTANTIAL COMPLETION DEADLINE” SHALL MEAN, SUBJECT TO
ANY EXCUSABLE DELAY OCCURRING FROM AND AFTER JULY    , 2007, WITH RESPECT TO THE
RENOVATION PROJECT, BUT SPECIFICALLY EXCLUDING THE MODIFICATION WORK, OTHER THAN
THE RENOVATION OF AN ADDITIONAL 448 ROOMS, DECEMBER 31, 2007; WITH RESPECT TO
MODIFICATION WORK (OTHER THAN THE RENOVATION OF 448 ROOMS), THERE SHALL BE NO
RENOVATION PROJECT SUBSTANTIAL COMPLETION DEADLINE.”

E.             The definition of “Spread” in the Loan Agreement shall be deleted
and replaced by the following:


“SPREAD” SHALL MEAN (I) WITH RESPECT TO THE BASE LOAN AND FUTURE FUNDING TRANCHE
A, THREE AND ONE QUARTER PERCENT (3.25%) AND (II) WITH RESPECT TO

2


--------------------------------------------------------------------------------



FUTURE FUNDING TRANCHE B, SEVEN AND ONE HALF OF ONE PERCENT (7.50%).

F.             The following shall be added at the end of Section 2.1.3 of the
Loan Agreement:


“BORROWER HEREBY AGREES THAT THE FIRST $60,330,000 OF FUTURE FUNDING ADVANCED TO
BORROWER HEREUNDER SHALL CONSTITUTE FUTURE FUNDING TRANCHE A AND ANY FUTURE
FUNDING ADVANCED TO BORROWER HEREUNDER IN EXCESS OF $60,330,000 SHALL CONSTITUTE
A PART OF FUTURE FUNDING TRANCHE B.”

G.            Section 2.1.5(c) of the Loan Agreement shall be deleted in its
entirety and replaced with the following :


“NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY, UPON THE EXPIRATION OF THE FIRST LOAN YEAR, IF THE ENTIRETY OF FUTURE
FUNDING TRANCHE B HAS NOT BEEN RECEIVED BY BORROWER, THE OBLIGATION OF LENDER TO
LEND ANY REMAINING UNADVANCED PORTION OF FUTURE FUNDING TRANCHE B SHALL
AUTOMATICALLY TERMINATE, AND THE MAXIMUM AGGREGATE LOAN AMOUNT HEREUNDER SHALL
BE AUTOMATICALLY REDUCED BY SUCH UNADVANCED AMOUNT; PROVIDED, HOWEVER, THAT, IN
THE EVENT THAT BORROWER SHALL SO ELECT BY IRREVOCABLE WRITTEN NOTICE DELIVERED
TO LENDER NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE EXPIRATION OF THE
FIRST LOAN YEAR, THE FOLLOWING SHALL APPLY:


(I)            THE THEN-UNADVANCED PORTION OF THE FUTURE FUNDING TRANCHE B SHALL
NOT BE AUTOMATICALLY TERMINATED;


(II)           UPON THE EXPIRATION OF THE FIRST LOAN YEAR, LENDER SHALL FUND AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (X) THE AGGREGATE FUTURE ADVANCES OF
FUTURE FUNDING TRANCHE B MADE BY LENDER PRIOR TO EXPIRATION OF THE FIRST LOAN
YEAR AND (Y) $40,000,000 INTO THE GENERAL RESERVE ACCOUNT; AND


(III)          UPON SUCH DEPOSIT BY LENDER, THE AMOUNT SO DEPOSITED INTO THE
GENERAL RESERVE ACCOUNT, SHALL BE DEEMED TO HAVE BEEN DISBURSED TO BORROWER,
SHALL BEAR INTEREST AT THE APPLICABLE INTEREST RATE IN ACCORDANCE WITH THIS
AGREEMENT AND SHALL BE HELD AND/OR DISBURSED IN ACCORDANCE WITH SECTION 7.9.”

3


--------------------------------------------------------------------------------


H.            Section 2.1.5(d) of the Loan Agreement shall be deleted in its
entirety and replaced with the following :


“BORROWER SHALL PAY TO LENDER A FEE (THE “TICKING FEE”) EQUAL TO (I) WITH
RESPECT TO FUTURE FUNDING TRANCHE A, 25 BASIS POINTS PER ANNUM AND (II) WITH
RESPECT TO FUTURE FUNDING TRANCHE B, 150 BASIS POINTS PER ANNUM, ON THE AVERAGE
DAILY AMOUNT BY WHICH FUTURE FUNDING TRANCHE A OR FUTURE FUNDING TRANCHE B (AS
APPLICABLE) OF THE FUTURE FUNDING ALLOCATION (AS IT MAY BE REDUCED PURSUANT TO
THIS SECTION 2.1.5) EXCEEDS THE AGGREGATE AMOUNT OF ALL FUTURE FUNDING ADVANCES
WITH RESPECT TO FUTURE FUNDING TRANCHE A OR FUTURE FUNDING TRANCHE B, AS
APPLICABLE, DURING THE PERIOD FOR WHICH PAYMENT IS MADE.  SUCH TICKING FEE SHALL
BE PAYABLE ON THE BASIS OF THE ANNUAL RATE SET FORTH ABOVE MONTHLY IN ARREARS ON
OR BEFORE EACH PAYMENT DATE WITH RESPECT TO EACH INTEREST PERIOD HEREUNDER
COMMENCING ON (X) NOVEMBER 30, 2006 WITH RESPECT TO FUTURE FUNDING TRANCHE A AND
(Y) JULY     , 2007 WITH RESPECT TO FUTURE FUNDING TRANCHE B, AND SHALL BE
COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF THREE
HUNDRED SIXTY (360) DAYS.”

I.              The final sentence of Section 2.4.1 of the Loan Agreement shall
be deleted and replaced by the following:


“NOTWITHSTANDING THE FOREGOING, FOLLOWING THE LOCKOUT RELEASE DATE, BORROWER MAY
AT ANY TIME, PREPAY A PORTION OF THE OUTSTANDING PRINCIPAL OF THE LOAN IN AN
AGGREGATE AMOUNT NOT TO EXCEED FIFTY MILLION DOLLARS ($50,000,000) WITHOUT THE
REQUIREMENT TO PAY ANY SPREAD MAINTENANCE; PROVIDED, THAT ANY REPAYMENTS OF
TRANCHE B MADE OUT OF THE FF&E RESERVE ACCOUNT OR THE TIMESHARE PROJECT PROCEEDS
ACCOUNT SHALL NOT BE INCLUDED IN SUCH $50,000,000; PROVIDED FURTHER THAT, IF
SUCH PREPAYMENT OCCURS ON A DATE OTHER THAN A PAYMENT DATE, BORROWER SHALL PAY
LENDER ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT OF THE LOAN SO
PREPAID THROUGH AND INCLUDING THE LAST DAY OF THE INTEREST PERIOD RELATED TO THE
PAYMENT DATE NEXT OCCURRING FOLLOWING THE DATE OF SUCH PREPAYMENT.”

J.              Clause “(iii)” of Section 5.2.11(a) of the Loan Agreement shall
be deleted in its entirety and replaced with the following:


“(III) WITH THE PRIOR CONSENT OF LENDER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED) OR, AFTER A SECURITIZATION, AFTER RECEIPT OF
RATING AGENCY CONFIRMATION”

4


--------------------------------------------------------------------------------


K.            In Section 5.2.11(b) of the Loan Agreement, the following shall be
added after “(or waived by lender in its sole discretion”:


“; PROVIDED LENDER HAS RECEIVED AN OPINION OF COUNSEL THAT SUCH WAIVER WOULD NOT
ADVERSELY AFFECT THE REMIC STATUS OF ANY REMIC TRUST OR RESULT IN THE IMPOSITION
OF TAX ON ANY REMIC TRUST.”

L.             The following shall be added after each occurrence of the phrase
“Lender’s prior approval” in Section 5.2.11(c) in the Loan Agreement:


“(OR, AFTER A SECURITIZATION, AFTER RECEIPT OF RATING AGENCY CONFIRMATION)”

M.           The following shall be added at the end of Section 7.3.1 of the
Loan Agreement:


“EACH DEPOSIT MADE BY BORROWER INTO THE FF&E RESERVE ACCOUNT SHALL BE TREATED AS
FOLLOWS: 75% OF EACH SUCH DEPOSIT SHALL BE SEGREGATED (TOGETHER WITH 75% OF ANY
OTHER SUCH DEPOSITS) WITHIN THE FF&E RESERVE ACCOUNT, TO BE UTILIZED SOLELY WITH
RESPECT TO GUEST ROOMS OR TO PREPAY TRANCHE B IN ACCORDANCE WITH AND AS
PERMITTED BY IN ACCORDANCE WITH SECTION 7.3.2.  THE REMAINING 25% OF EACH SUCH
DEPOSIT SHALL BE SEGREGATED (TOGETHER WITH 25% OF ANY OTHER SUCH DEPOSITS) TO BE
USED IN ACCORDANCE WITH SECTION 7.3.2 FOR FF&E OTHER THAN FF&E APPLICABLE TO
GUEST ROOMS.  AMOUNTS SO SEGREGATED FOR THE PURPOSE OF GUEST ROOMS SHALL BE
REFERRED TO HEREIN AS THE “ROOM FF&E FUNDS” AND AMOUNTS SO SEGREGATED WITH
RESPECT TO FF&E OUTSIDE OF GUEST ROOMS SHALL BE REFERRED TO AS “NON-ROOM FF&E
FUNDS”).

The following shall be added following the second sentence of Section 7.3.2 of
the Loan Agreement:


“BORROWER HEREBY AGREES THAT BY REASON OF ANY PROJECT, (I) NO MORE THAN 425
ROOMS MAY BE UNAVAILABLE FOR GUESTS AT ANY ONE TIME, (II) NO MORE THAN 275 ROOMS
MAY BE UNAVAILABLE FOR GUESTS AT ANY ONE TIME FOR A PERIOD EXCEEDING EIGHT (8)
CONSECUTIVE MONTHS AND (III) NO MORE THAN 400 ROOMS MAY BE UNAVAILABLE FOR
GUESTS AT ANY ONE TIME FOR A PERIOD EXCEEDING FOUR (4) CONSECUTIVE MONTHS.”

N.            In Section 7.3.2, of the Loan Agreement, the final sentence prior
to subparagraph (a) shall be deleted and replaced with the following:
“Notwithstanding the foregoing, Borrower shall apply an amount (the “Additional
Room Renovation Amount”) equal to 75% of each monthly deposit into the FF&E
Reserve to renovate 1,056 rooms to be renovated as part of the Renovation
Project and may apply the Additional Room Renovation Amount to renovate other
rooms as part of the Renovation Project, provided that:”.

5


--------------------------------------------------------------------------------


O.            Section 7.3.2 of the Loan Agreement shall be amended as follows:


(I)            SUBPARAGRAPH “(A)” OF SECTION 7.3.2 SHALL BE DELETED AND REPLACED
WITH THE FOLLOWING: “(A) INTENTIONALLY OMITTED”.


(II)           SUBPARAGRAPH “(B)” OF SECTION 7.3.2 SHALL BE DELETED AND REPLACED
WITH THE FOLLOWING: “(B) INTENTIONALLY OMITTED”.


(III)          IN SUBPARAGRAPH “(C)” OF SECTION 7.3.2, THE TERM “ADDITIONAL
ROOMS” SHALL BE REPLACED WITH THE TERM “ROOMS” WHEREVER IT APPEARS.


(II)           THE FOLLOWING SHALL BE INSERTED AS A NEW PARAGRAPH FOLLOWING
SUBPARAGRAPH (C) OF SECTION 7.3.2: “(D) FOLLOWING FINAL COMPLETION OF 1,056
ROOMS TO BE RENOVATED AS PART OF THE RENOVATION PROJECT IN ACCORDANCE WITH
SUBPARAGRAPHS (A)-(C) ABOVE, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING BORROWER MAY ELECT TO APPLY ROOM FF&E FUNDS TO PREPAY OUTSTANDING
PORTIONS OF FUTURE FUNDING TRANCHE B WITHOUT THE REQUIREMENT TO PAY SPREAD
MAINTENANCE.”

P.             Section 7.6.1 of the Loan Agreement shall be modified as follows:


(I)  THE WORD “OR” AT THE END OF SECTION 7.6.1(II) SHALL BE DELETED;


(II)  THE PERIOD AT THE END OF SECTION 7.6.1(III) SHALL BE REPLACED WITH A
SEMICOLON; AND


(III)                 THE FOLLOWING SHALL BE INSERTED AFTER SECTION 7.6.1(III):


“(IV) ANY PORTION OF FUTURE FUNDING TRANCHE B THAT BORROWER IS ENTITLED TO
REQUEST HAS NOT YET BEEN ADVANCED TO BORROWER; OR (V) ANY PERIOD DURING WHICH
ANY AMOUNT OF FUTURE FUNDING TRANCHE B THAT HAS BEEN ADVANCED TO BORROWER HAS
NOT BEEN REPAID TO LENDER.”

Q.            The following shall be added at the end of Section 7.6.2 of the
Loan Agreement:


“DURING A TIMESHARE PROCEEDS SWEEP PERIOD, PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS THEN CONTINUING, BORROWER SHALL HAVE THE RIGHT, IN COMPLIANCE
WITH THE TERMS, CONDITIONS AND PROCEDURES OF ARTICLE III RELATING TO PROJECT
ADVANCES, TO REQUEST THAT LENDER (SUBJECT TO THE

6


--------------------------------------------------------------------------------



TERMS, CONDITIONS AND PROCEDURES OF ARTICLE III) EITHER (I) UNTIL FUTURE FUNDING
TRANCHE B HAS BEEN REPAID IN WHOLE, ADVANCE AMOUNTS ON DEPOSIT IN THE TIMESHARE
PROJECT PROCEEDS ACCOUNT TO BORROWER FOR THE PAYMENT OF PROJECT COSTS IN
ACCORDANCE WITH THE TERMS HEREOF GOVERNING THE APPLICATION OF PROJECT ADVANCES
OR (II) APPLY AMOUNTS ON DEPOSIT IN THE TIMESHARE PROJECT PROCEEDS ACCOUNT TO
PREPAY OUTSTANDING PORTIONS OF FUTURE FUNDING TRANCHE B WITHOUT THE REQUIREMENT
TO PAY SPREAD MAINTENANCE.”

2.     Representations:

A.            Organization.  Each Borrower Party (as defined in the Loan
Agreement) has been duly organized and is validly existing and in good standing
with requisite power and authority to own its properties and to transact the
businesses in which it is now engaged.  Each Borrower Party is duly qualified to
do business and is in good standing in each jurisdiction where it is required to
be so qualified in connection with its properties, businesses and operations. 
Each Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged.  The sole business of each
Borrower is the direct or indirect ownership, management and operation of the
Property.  Attached hereto as Schedule II is a true, correct and complete chart
showing the direct ownership interests in each Borrower Party and identifying
the respective direct or indirect interests held by each Sponsor.


B.    PROCEEDINGS.  EACH BORROWER PARTY HAS TAKEN ALL NECESSARY ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.  THIS AMENDMENT AND SUCH OTHER LOAN
DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY OR ON BEHALF OF EACH BORROWER
PARTY THAT IS A PARTY THERETO AND CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH BORROWER PARTY ENFORCEABLE AGAINST EACH BORROWER PARTY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND
SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


C.    NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS BY EACH BORROWER PARTY WILL NOT CONFLICT WITH OR
RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF EACH BORROWER PARTY PURSUANT TO THE TERMS OF ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT, MANAGEMENT
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH EACH BORROWER PARTY IS A
PARTY OR BY WHICH ANY OF EACH BORROWER PARTY’S PROPERTY OR ASSETS IS SUBJECT,
NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY STATUTE OR
ANY ORDER, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION
OVER EACH BORROWER PARTY OR ANY OF EACH BORROWER PARTY’S PROPERTIES OR ASSETS,
AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION
OF OR WITH ANY SUCH

7


--------------------------------------------------------------------------------



GOVERNMENTAL AUTHORITY REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH BORROWER PARTY OF THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS HAS BEEN
OBTAINED AND IS IN FULL FORCE AND EFFECT.


D.    OTHER REPRESENTATIONS. ALL OF THE REPRESENTATIONS SET FORTH IN THE LOAN
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE AND ARE DEEMED REMADE ON AND AS
OF THE DATE HEREOF AND ALL REFERENCES THEREIN TO “THE LOAN,” “THIS AGREEMENT”
AND “THE LOAN DOCUMENTS” SHALL BE DEEMED TO REFER TO THE LOAN, THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS AS SAME HAVE BEEN  AMENDED AND MODIFIED BY THIS
AMENDMENT.

3.             Funding of Tranche A: Borrower has requested that Lender fund the
entire available balance of Future Funding Tranche A on the date hereof. 
Pursuant to such request, Lender has, on the date hereof, funded such balance in
the amount of $31,433,623 into the General Reserve.

4.             Modifications to Renovation Project.  Lender hereby consents to
modifications of  the scope of the work constituting the Renovation Project (as
defined in the Loan Agreement), which modification of scope (the “Modification”)
is described on Exhibit B hereto; it being agreed by Borrower that
notwithstanding Lender’s foregoing consent to the Modification, as a condition
precedent to Lender’s obligation to make any Project Advances to be used for any
work contemplated by the Modification (the “Modification Work”), Borrower shall
satisfy, to Lender’s reasonable satisfaction (or same shall be waived by Lender
in its sole and absolute discretion), the conditions set forth in Sections 3.1.7
and 3.1.8 of the Loan Agreement in connection with such work.  Lender shall not
disapprove any Advance with respect to the Modification Work, on the basis of
the requirements of Sections 3.1.8(f) or 3.1.8(h), provided that (i) the
Renovation Project Budget provides for aggregate contingencies of not less than
$5,000,000, (ii) the Modification Work for which such Advance is requested and
the cost thereof are consistent with Exhibit B hereto.  Lender hereby consents
to the re-allocation of $18,600,000 in unused contingencies and cost savings
attributable to work contemplated by the original scope of the Renovation
Project to the Modification Work.  Lender agrees that (i) notwithstanding the
terms of Section 3.1.12(b)(vii) of the Loan Agreement, Borrower shall be
entitled to exceed the $20,000,000 aggregate cost limit set forth in Section
3.1.12(b)(vii) by an additional $20,000,000 to the extent necessitated by the
Modification Work and (ii) notwithstanding the terms of Section 3.1.12(d)(ii) of
the Loan Agreement, Borrower shall be entitled to exceed the $15,000,000
aggregate limit in Section 3.1.12(d)(ii) by an additional $20,000,000 to the
extent necessitated by the Modification Work.

5.             Bifurcation of Spread.  Borrower agrees that other than
prepayments of Future Funding Tranche B with funds on deposit in the FF&E
Reserve Account or Timeshare Project Proceeds Account to the extent permitted
under the Loan Agreement (as amended hereby), four and sixty five one hundredths
percent (4.65%) of any pay-down of the principal amount of the Loan shall be
applied to the principal amount of Future Funding Tranche B and the remaining
portion of such pay-down shall be applied to the remaining principal of the Loan
(and any relief from payment of Spread Maintenance as contemplated in Section
2.4.1 of the Loan Agreement shall be divided in such same

8


--------------------------------------------------------------------------------


proportion between Future Funding Tranche B and the remaining portion of the
Loan).  Notwithstanding the foregoing, following an Event of Default, any
reduction of principal shall be made in the order determined by Lender in its
sole discretion.

6.             Modification of Ancillary Loan Documents:


A.            FROM AND AFTER THE DATE HEREOF, ANY REFERENCES TO “$820,000,000”
IN THE ANCILLARY LOAN DOCUMENTS (AS DEFINED ON SCHEDULE-1) SHALL BE REPLACED BY
“$860,000,000.”


B.            ALL REFERENCES IN THE ANCILLARY LOAN DOCUMENTS TO “THE LOAN,” AND
“THE LOAN DOCUMENTS” SHALL BE DEEMED TO REFER TO THE LOAN AND THE LOAN DOCUMENTS
AS SAME HAVE BEEN AMENDED AND MODIFIED BY THIS AMENDMENT.


C.            LENDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT ANY AMENDMENT TO THE
OPBIZ PLEDGE (AS DEFINED ON SCHEDULE-1) SHALL NOT BE EFFECTIVE UNTIL SAME IS
APPROVED BY THE GAMING AUTHORITIES.  BORROWER HEREBY AGREES TO DILIGENTLY AND
CONTINUOUSLY PURSUE CONSENT OF THE GAMING AUTHORITIES TO THE MODIFICATION OF THE
OPBIZ PLEDGE BY THIS AMENDMENT.


D.            THE TERM “PLEDGED COMPANY INTERESTS” IN THE TSP PLEDGE (AS DEFINED
ON SCHEDULE-1) SHALL BE DELETED AND REPLACED WITH THE FOLLOWING:


“PLEDGED COMPANY INTERESTS” MEANS THE LIMITED LIABILITY COMPANY INTERESTS OF
PLEDGOR IN TSP OWNER LISTED ON SCHEDULE 1 HERETO, TOGETHER WITH ALL MEMBERSHIP
OR PARTNERSHIP INTEREST CERTIFICATES, OPTIONS OR RIGHTS OF ANY NATURE WHATSOEVER
WHICH MAY BE ISSUED OR GRANTED BY TSP OWNER TO PLEDGOR WHILE THIS AGREEMENT IS
IN EFFECT.”

E.             Borrower agrees that the “Interest Rate Cap Agreement,” as such
term is defined in the Cap Assignment (as defined on Schedule-1) has been
amended to increase the notional amount thereof to $860,000,000 and that the Cap
Assignment shall apply to the Interest Rate Cap Agreement as so amended.

7.             Amended Warrant Documents: Lender hereby approves that certain
First Amended and Restated Investors Right Agreement and form of Restated
Warrant to Purchase Interests of MezzCo LLC in the forms attached as Exhibit A
hereto.

8.             Ratification of Guaranties:  By its signature below, each
Guarantor (as defined in the Loan Agreement) ratifies this Amendment and agrees
that (i) each Guaranty (as defined the Loan Agreement) to which it is a party is
hereby ratified and confirmed and that each such Guaranty shall continue in full
force and effect and (ii) any references to “the Loan” or “the Loan Documents”
in the Guaranty to which it is a party shall be deemed to refer to the Loan and
the Loan Documents as same have been amended by this Amendment.  Each Guarantor
party to the Completion Guaranty hereby agrees that as used in the Completion
Guaranty, the term “Renovation Project” shall

9


--------------------------------------------------------------------------------


mean the Renovation Project as same may be expanded or otherwise modified with
Lender’s consent.

9.             Ratification by PH Entities:  By its signature below, each PH
Entity (as defined in the Loan Agreement) ratifies this Amendment and agrees
that (i) each Loan Document to which it is a party is hereby ratified and
confirmed and that each such Loan Document shall continue in full force and
effect and (ii) any references to “the Loan” or “the Loan Documents” in the Loan
Document to which it is a party shall be deemed to refer to the Loan and the
Loan Documents as same have been amended by this Amendment.

10.           Acknowledgment of Participation:  Borrower hereby acknowledges
that Lender intends to transfer the Note and the other Loan Documents to a
trustee (“Trustee”) of a trust (the “Trust”) under a pooling and servicing
agreement in connection with the Securitization of a portion of the Note.  In
connection with such transfer, a Participation Agreement (the “Participation
Agreement”) has been executed, which will divide the rights and obligations of
the Lender under the Note and the other Loan Documents into two or more
participations, one of which (the Securitized Participation”) will be
transferred to the Trustee.  Certain of the other participations (each, a
“Secondary Participation”) have been sold in accordance with the terms of the
Loan Documents and the Participation Agreement.  Sections 2.1.3 and 2.1.5 of the
Loan Agreement obligate Lender to make future advances of funds to Borrower with
respect to the Property upon fulfillment of certain conditions (such obligation,
the “Future Funding Obligation”).  Pursuant to the terms of the Participation
Agreement, the Future Funding Obligation will not be included in the Securitized
Participation, but will be included in one of the Secondary Participations.  By
its execution and delivery of this Amendment and its acceptance of advances
under the Loan on the date hereof in accordance with the terms of the Loan
Documents, Borrower hereby acknowledges, confirms and agrees that: (i) the Note
will be transferred to the Trust; (ii) the Future Funding Obligation is and will
be solely the obligation of a holder (the “Future Funding Holder”) of the
applicable Secondary Participations; (iii) from and after the date of transfer
of the Future Funding Obligation to the Future Funding Holder, the Future
Funding Obligation will be solely the obligation of the Future Funding Holder on
the same terms and conditions specified in the Note and the related Loan
Documents; and  (iv) Borrower will not have any right of offset of other claim
against any Trust (or its assigns or beneficiaries) as holder of the Note or any
interest therein in connection with the Future Funding Obligation.

11.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

12.           Ratification.  The Loan Agreement and other Loan Documents as
expressly amended hereby are ratified and confirmed and shall continue in full
force and effect.

13.           Release; No Offsets.  Borrower and each Guarantor hereby release
and forever discharge Lender, its agents, servants, employees, directors,
officers, attorneys,

10


--------------------------------------------------------------------------------


branches, affiliates, subsidiaries, participants, successors and assigns and all
persons, firms, corporations and organizations in its behalf of and from all
damage, loss, claims, demands, liabilities, obligations, actions and causes of
action whatsoever which Borrower or any Guarantor may now have or claim to have
against Lender, as of the date hereof, whether presently known or unknown, and
of every nature and extent whatsoever on account of or in any way touching,
concerning, arising out of or founded upon the Loan Documents, as herein or
concurrently herewith modified.  Borrower and each Guarantor hereby acknowledges
and agrees that as of the date hereof there are no offsets, counterclaims or
defenses of any nature whatsoever with respect to the Loan or the Loan Documents
or to the performance by Borrower or such Guarantor of its obligations under the
Loan Documents.

14.           Governing Law.  This Amendment shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York.

15.           Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one original.

[Signatures Follow on Next Page]

11


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, BORROWER AND LENDER HAVE DULY EXECUTED THIS AMENDMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

BORROWER:

 

 

 

 

 

PH FEE OWNER LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ MARK HELM

 

 

Name:  Mark Helm

 

 

Title:  Senior Vice President/General Counsel

 

 

 

 

 

 

 

 

OPBIZ, L.L.C.

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

/s/ DONNA LEHMANN

 

 

Name:  Donna Lehmann

 

 

Title:  Executive Vice President/Chief Financial Officer

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

COLUMN FINANCIAL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ ROMAN MARIN

 

 

Name: Roman Marin

 

 

Title:  Vice President

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


 

 

PH ENTITIES (solely for the purpose of agreeing to
Section 9 hereof):

 

 

 

PLANET HOLLYWOOD (REGION IV), INC., a
Minnesota corporation

 

 

 

 

 

By:

/s/ ROBERT EARL

 

 

Name:  Robert Earl

 

Title:  Chairman

 

 

 

 

 

PLANET HOLLYWOOD MEMORABILIA, INC.,

 

a Florida corporation

 

 

 

 

 

By: :

/s/ ROBERT EARL

 

 

Name:  Robert Earl

 

Title:  Chairman

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


 

GUARANTORS (solely for the purpose of agreeing

 

to Section 8 and Section 13 hereof):

 

 

 

TROPHY HUNTER INVESTMENTS, LTD., a

 

Florida limited partnership

 

 

 

 

 

By:

/s/ DOUGLAS TEITELBAUM

 

 

Name: Douglas Teitelbaum

 

Title: Manager

 

 

 

 

 

BAY HARBOUR 90-1, LTD.,

 

a Florida limited partnership

 

 

 

 

 

By:

/s/ DOUGLAS TEITELBAUM

 

 

Name: Douglas Teitelbaum

 

Title: Manager

 

 

 

 

 

BAY HARBOUR MASTER, LTD.,

 

a Cayman Islands exempted company,

 

 

 

 

 

By: :

/s/ DOUGLAS TEITELBAUM

 

 

Name: Douglas Teitelbaum

 

Title: Manager

 

 

 

 

 

BAY HARBOUR MASTER, LTD.,

 

a Cayman Islands exempted company,

 

 

 

 

 

By: :

/s/ STEVEN A. VAN DYKE, CFA

 

 

Name: Steven A. Van Dyke, CFA

 

Title: Managing Principal of Investment Manager

 

 

 

 

 

DOUGLAS TEITELBAUM, an individual

 

 

 

/s/ DOUGLAS TEITELBAUM

 

 

 

 

 

 

ROBERT EARL, an individual

 

 

 

/s/ ROBERT EARL

 

 

1


--------------------------------------------------------------------------------


SCHEDULE I

Loan Documents

Items 6 through 36 hereof shall collectively be referred to in this Amendment as
the “Ancillary Loan Documents.”


1.                                       LOAN AGREEMENT BY AND BETWEEN BORROWER
AND LENDER (THE “LOAN AGREEMENT”)


2.                                       PROMISSORY NOTE BY BORROWER IN FAVOR OF
LENDER


3.                                       DEED OF TRUST, FINANCING STATEMENT,
FIXTURE FILING AND SECURITY AGREEMENT BY BORROWER TO FIRST AMERICAN TITLE
INSURANCE COMPANY, FOR THE BENEFIT OF LENDER


4.                                       DEED OF TRUST, FINANCING STATEMENT,
FIXTURE FILING AND SECURITY AGREEMENT BY TSP OWNER LLC TO FIRST AMERICAN TITLE
INSURANCE COMPANY, FOR THE BENEFIT OF LENDER


5.                                       ASSIGNMENT OF LEASES, RENTS AND
SECURITY DEPOSITS BY BORROWER IN FAVOR OF LENDER


6.                                       ASSIGNMENT OF CONTRACTS, OPERATING
PERMITS AND CONSTRUCTION PERMITS BY BORROWER IN FAVOR OF LENDER


7.                                       GUARANTY AGREEMENT BY BAY HARBOUR 90-1,
LTD., TROPHY HUNTER INVESTMENTS, LTD. AND BAY HARBOUR MASTER LTD. IN FAVOR OF
LENDER


8.                                       GUARANTY AGREEMENT BY DOUGLAS
TEITELBAUM IN FAVOR OF LENDER

9.                                       Guaranty Agreement by Robert Earl in
favor of Lender

10.                                 Environmental Indemnity Agreement by
Borrower in favor of Lender

11.                                 Completion Guaranty made by Bay Harbour
90-1, Ltd., Trophy Hunter Investments, Ltd., Bay Harbour Master Ltd. and Robert
Earl in favor of Lender

12.                                 Restricted Account Agreement (Access
Restricted Immediately) by and among Borrower, Lender and Wells Fargo Bank,
National Association

13.                                 Bank Acknowledgment by KeyBank, N.A.

14.                                 Restricted Account Agreement by and among
Borrower, Lender and Wells Fargo Bank, National Association

15.                                 Manager Subordination and Cooperation
Agreement by and among Sheraton Operating Corporation and Lender

16.                                 Licensor Subordination and Cooperation
Agreement by the PH Entities in favbor of Lender


--------------------------------------------------------------------------------


17.                                 Security Agreement by the PH Entities in
favor of Lender

18.                                 Security Agreement (Copyrights) by OpBiz in
favor of Lender

19.                                 Security Agreement (Trademarks) by OpBiz in
favor of Lender

20.                                 Security Agreement (Trademarks) by Planet
Hollywood (Region IV), Inc. in favor of Lender

21.                                 Security Agreement (Copyrights) by Planet
Hollywood International, Inc. in favor of Lender

22.                                 Collateral Assignment of Interest Rate Cap
Agreement made by Borrower in favor of Lender (the “Cap Assignment”)

23.                                 Collateral Assignment of Timeshare Project
Proceeds made by Borrower and TSP Owner in favor of Lender

24.                                 Pledge and Security Agreement made by
MezzCo, L.L.C. in favor of Lender (the “OpBiz Pledge”)

25.                                 Pledge and Security Agreement made by Fee
Owner in favor of Lender (the “TSP Pledge”)

26.                                 Operations and Maintenance Agreement made by
Borrower in favor of Lender

27.                                 UCC-1 Financing Statement (DE) - Fee Owner

28.                                 UCC-1 Financing Statement (NV) – OpBiz

29.                                 UCC-1 Financing Statement (NV Clark County)
- Fee Owner

30.                                 UCC-1 Financing Statement (NV Clark County)
- OpBiz

31.                                 UCC-1 Financing Statement (NV) - OpBiz (IP
Collateral)

32.                                 UCC-1 Financing Statement (DE) - TSP Owner

33.                                 UCC-1 Financing Statement (NV Clark County)
- TSP Owner

34.                                 UCC-1 Financing Statement (MN) – PHIV

35.                                 UCC-1 Financing Statement (FL) - Planet
Hollywood Memorabilia, Inc.

36.                                 UCC-1 Financing Statement (DE) - PHI


--------------------------------------------------------------------------------


SCHEDULE II

Organizational Structure of Borrower

(See Attached)


--------------------------------------------------------------------------------